Title: To James Madison from John M. Peck, 23 September 1805
From: Peck, John M.
To: Madison, James


          ¶ From John M. Peck. Letter not found. 23 September 1805. Described in Wagner’s 30 Sept. 1805 reply, addressed to Peck at Providence, Rhode Island, as enclosing a bill for one thousand dollars drawn on JM on 8 July by James Simpson (see Simpson to JM, 8 July 1805) in favor of Richard Worsam Meade and endorsed by “Mr. Clark.” Wagner told Peck that subsequent to the acceptance of that bill, another had been received endorsed by Robert Murray of New York, who stated he had a power from Clark. Wagner advised Peck that if the second presentation was not explained, it might present obstacles to payment on the bill Peck had presented (DNA: RG 59, DL, vol. 15).
        